UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04694 The American Funds Tax-Exempt Series II (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Tax-Exempt Fund of California [photo of a several shipping container cranes and a container ship with containers stacked on it] Special feature A world of opportunity in one state u See page 4 Annual report for the year ended August 31, 2010 The Tax-Exempt Fund of California® seeks a high level of current income exempt from regular federal and California income taxes, with a secondary objective of preservation of capital. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.62% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on page 20 for details. The fund’s 30-day yield for Class A shares as of September 30, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 3.06%. (For investors in the 44.55% tax bracket, this is equivalent to a taxable yield of 5.52%.) The fund’s distribution rate for Class A shares as of that date was 3.72%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. The fund is more susceptible to factors adversely affecting issuers of its state’s tax-exempt securities than a more widely diversified municipal bond fund. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The Tax-Exempt Fund of California’s fiscal year was one of substantial gains, as the municipal bond market — both in the state and nationally — saw a very strong recovery after the previous year’s difficulties. The fund recorded a total return of 13.1% for the 12 months ended August 31, 2010. The fund’s results reflected another steady stream of monthly dividends, which totaled more than 64 cents a share for the year. Shareholders who reinvested their dividends earned an income return of 4.27%, equivalent to a 7.70% return from a taxable investment for those in the top 44.55% combined federal and California tax bracket. Those who took dividends in cash recorded an income return of 4.19%, equivalent to a 7.56% return on a taxable investment in the same bracket. The fund’s total return surpassed that of its peer group measure, the Lipper California Municipal Debt Funds Average, which posted a 12.0% total return. It also surpassed the 10.8% total return of the unmanaged Barclays Capital California Municipal Index, which measures the investment grade (BBB and above) market. The index return does not reflect expenses. The year in review The problems that have plagued the state and national economies for the past two years — sharp job losses, a depressed housing market and a halt to economic growth — eased somewhat over the past year. Recovery from these issues, however, has been slow and erratic, leading to concerns about the overall health and durability of the economy. These concerns prompted investors around the country to invest heavily in fixed-income securities, and the municipal bond market benefited. Nearly two years after the loss of bond insurers and their guaranteed AAA ratings created turmoil in the municipal markets, bond prices have recovered substantially. Buyers have returned, and liquidity is no longer the issue it was in 2009. In fact, the appetite for bonds has resulted in substantial gains for the market. [Begin Sidebar] Results at a glance For periods ended August 31, 2010, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 10/28/86) The Tax-Exempt Fund of California (Class A shares) % Lipper California Municipal Debt Funds Average1 Barclays Capital California Municipal Index2 —
